                      Case 16-30297                 Doc 39           Filed 03/07/19 Entered 03/07/19 09:59:25                                      Desc Main
                                                                       Document     Page 1 of 9




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Christie R. Marshall                                                            §           Case No. 16-30297
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    09/22/2016 . The undersigned trustee was appointed on 09/22/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               10,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          2,600.56
                                                     Bank service fees                                                                  196.13
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 7,203.31

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-30297                  Doc 39          Filed 03/07/19 Entered 03/07/19 09:59:25                                      Desc Main
                                                          Document     Page 2 of 9




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 01/04/2018 and the
      deadline for filing governmental claims was 01/04/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,494.01 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,494.01 , for a total compensation of $ 1,494.01 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 56.06 , for total expenses of $ 56.06 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/25/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 16-30297            Doc 39      Filed 03/07/19 Entered 03/07/19 09:59:25                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 9AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              16-30297                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Christie R. Marshall                                                                                       Date Filed (f) or Converted (c):   09/22/2016 (f)
                                                                                                                                 341(a) Meeting Date:               10/19/2016
For Period Ending:    02/25/2019                                                                                                 Claims Bar Date:                   01/04/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 312 Maryland Avenue, Ottawa, IL                                                      85,000.00                       0.00                                                       0.00                        FA
  2. 2012 Jeep Grand Cherokee Mileage: 40,000                                             20,000.00                       0.00                                                       0.00                        FA
  3. 1998 Chevrolet K1500 Mileage: 170,000                                                   500.00                       0.00                                                       0.00                        FA
  4. Television, Stereo, Stove, Refrigerator, Washer, Dryer, End                              75.00                       0.00                                                       0.00                        FA
  5. Computer And Printer                                                                     50.00                       0.00                                                       0.00                        FA
  6. Ordinary Wearing Apparel                                                                 75.00                       0.00                                                       0.00                        FA
  7. Costume Jewelry                                                                          25.00                       0.00                                                       0.00                        FA
  8. Bakelite Credit Union; Financial Plus Credit Union                                      300.00                       0.00                                                       0.00                        FA
  9. Principal - Retirement From Planned Parenthood Of Ilinois                               240.00                       0.00                                                       0.00                        FA
 10. 3844 N Illinois, Route 23, Sheridan, IL (u)                                          53,333.00                  53,333.00                                                10,000.00                          FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $159,598.00                 $53,333.00                                               $10,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee is preparing the final report.




  Initial Projected Date of Final Report (TFR): 12/30/2018            Current Projected Date of Final Report (TFR): 12/30/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                     Page:           1
                                         Case 16-30297                  Doc 39 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 09:59:25                                  Desc Main
                                                                        ESTATE CASHDocument     Page 4 of 9 RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS
           Case No: 16-30297                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Christie R. Marshall                                                                                          Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX2310
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8194                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/25/2019                                                                                 Separate Bond (if applicable):


       1                2                                3                                               4                                                     5                  6                     7

Transaction Date    Check or                  Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   11/27/17             10         Hupp, Lanuti, Irion & Burton, P.C.         Settlement Funds                                        1210-000                $10,000.00                               $10,000.00
                                   227 West Madison Street
                                   Ottawa, IL 61350

   01/08/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.86            $9,985.14
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   02/07/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.85            $9,970.29
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/07/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $13.39            $9,956.90
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/08/18           5001         International Sureties, LTD.               Yearly Bond                                             2300-000                                          $4.56            $9,952.34
                                   Suite 420
                                   701 Pydras Street
                                   New Orleans, LA 70139
   04/06/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.80            $9,937.54
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   04/26/18           5002         Illinois Department of Revenue             Distribution                                            2810-000                                        $435.00            $9,502.54
                                   PO Box 19053
                                   Springfield, IL 62794-9053

   05/07/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.30            $9,488.24
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/07/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.13            $9,474.11
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/09/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $13.63            $9,460.48
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/07/18                        Associated Bank                            Bank Service Fee under 11                               2600-000                                         $14.07            $9,446.41
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/27/18                        State of Illinois Treasurer                Refund of Tax Payment                                   2810-000                                        ($9.00)            $9,455.41


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                       Page Subtotals:                                                         $10,000.00              $544.59
                                                                                                                                                                                                     Page:           2
                                         Case 16-30297                 Doc 39 Filed 03/07/19
                                                                                          FORM 2Entered 03/07/19 09:59:25                                  Desc Main
                                                                       ESTATE CASHDocument     Page 5 of 9 RECORD
                                                                                  RECEIPTS AND DISBURSEMENTS
           Case No: 16-30297                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Christie R. Marshall                                                                                          Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX2310
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8194                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/25/2019                                                                                Separate Bond (if applicable):


       1                2                               3                                               4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $14.05            $9,441.36
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $13.59            $9,427.77
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $14.02            $9,413.75
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $13.54            $9,400.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $13.98            $9,386.23
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/18/19           5003         Zane L. Zielinski, Trustee                Distribution Reversal                                    3110-000                                    ($2,170.00)          $11,556.23
                                   6336 N. Cicero Avenue                     Incorrect Payee
                                   Suite 201
                                   Chicago, Illinois 60646
   01/18/19           5003         Zane L. Zielinski, Trustee                Distribution                                             3110-000                                     $2,170.00             $9,386.23
                                   6336 N. Cicero Avenue
                                   Suite 201
                                   Chicago, Illinois 60646
   01/18/19           5004         Law Offices of Zane L. Zielinski, P.C.    Trustee's Attorney Fees                                  3110-000                                     $2,170.00             $7,216.23
                                   6336 North Cicero Avenue; Suite 201
                                   Chicago, Illinois 60646
   02/07/19                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $12.92            $7,203.31
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                                COLUMN TOTALS                                $10,000.00            $2,796.69
                                                                                                                      Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                                Subtotal                                     $10,000.00            $2,796.69
                                                                                                                      Less: Payments to Debtors                    $0.00                $0.00
                                                                                                                Net                                          $10,000.00            $2,796.69

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                      Page Subtotals:                                                               $0.00           $2,252.10
                                                                                                                                                           Page:     3
                                 Case 16-30297    Doc 39          Filed 03/07/19 Entered 03/07/19 09:59:25         Desc Main
                                                                    Document     Page 6 of 9
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2310 - Checking                                        $10,000.00               $2,796.69             $7,203.31
                                                                                                         $10,000.00               $2,796.69             $7,203.31

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,000.00
                                            Total Gross Receipts:                     $10,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
        Case 16-30297              Doc 39    Filed 03/07/19 Entered 03/07/19 09:59:25              Desc Main
                                               Document     Page 7 of 9




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-30297
     Case Name: Christie R. Marshall
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  7,203.31

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,494.01 $                0.00 $         1,494.01
       Trustee Expenses: Zane L. Zielinski, Trustee $                 56.06 $             0.00 $             56.06
       Attorney for Trustee Fees: Law Offices of
       Zane L. Zielinski, P.C.                        $         2,170.00 $         2,170.00 $                 0.00
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates P.C.                          $             1,194.38 $                0.00 $         1,194.38
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates P.C.                        $               21.55 $             0.00 $             21.55
       Charges: United States Bankruptcy Court        $           350.00 $                0.00 $          350.00
       Other: Illinois Department of Revenue          $           426.00 $           426.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  3,116.00
                 Remaining Balance                                                    $                  4,087.31


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 7)
         Case 16-30297             Doc 39   Filed 03/07/19 Entered 03/07/19 09:59:25             Desc Main
                                              Document     Page 8 of 9




                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,505.11 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          U.S. Bank National
     1                    Association                $         1,505.11 $              0.00 $          1,505.11
                 Total to be paid to timely general unsecured creditors               $                1,505.11
                 Remaining Balance                                                    $                2,582.20




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 16-30297              Doc 39   Filed 03/07/19 Entered 03/07/19 09:59:25              Desc Main
                                              Document     Page 9 of 9




                                                           NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                           NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.6 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 22.31 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 2,559.89 .




UST Form 101-7-TFR (5/1/2011) (Page: 9)
